internal_revenue_service department of the treasury sin no third party contact washington dc contact person telephone number in reference to date jul employer_identification_number key district legend p p l u w t w q i u i l t a i t f m i l u x x l h n i t l dear sir or madam this is in reference to your ruling_request concerning a proposed consolidation of a’s corporate network and its implications under sec_501 of the internal_revenue_code a and through your current corporate structure consists of five corporations exempt from federal_income_tax under sec_501 d f the five corporations are b of the code c e and bos -2- is a z non-profit corporation exempt from federal income of the code and is classified as a tax under sec_501 public charity pursuant to sec_509 was established in as a home for the aged over time expanded to include operation of a 71-bed residential health_care_facility and ownership and management of four apartment buildings each containing units effective date transferred its residential health_care_facility and two of its four apartment buildings which were immediately demolished to b currently constructing and intends to operate a unit senior living community of the code cis b is a z non-profit corporation established in exempt from federal_income_tax under sec_501 code and is classified as not a private_foundation pursuant to sec_509 significantly renovating and expanding the residential health care facilities transferred to nursing home dissolved care facility in the city of x a formerly affiliated_corporation that was b currently operates a bed residential health in date by c and a and b a iii of the inc it b is in the process of b is and b are membership corporations the members of are the incumbent pastors assistant pastors and associate pastors of certain churches and lay persons designated by each of the churches of directors of c and b are identical e and f are non-membership corporations and their boards of directors are not required to have any members in common with the boards of directors of any other corporation the members of the boards is the sole member of b currently d c dis a zz non-profit corporation established in exempt from federal_income_tax under sec_501 code and is classified as not a private_foundation pursuant to sec_509 dis operated for the purposes of soliciting receiving and maintaining real and personal_property for the benefit of c in other programs serving the health-related or other needs of the elderly disabled or chronically ill persons in the area and b a vi of the and e and engaging b f dis e is a z non-profit corporation incorporated in exempt from federal_income_tax under sec_501 code and is classified as a public charity pursuant to sec_509 non-medical services directly to elderly and chronically ill persons and to provide professicnal support consulting and advisory services to providers of services to the elderly and chronically ill persons and b a vi the purposes of e are to provide of the e is f is a z non-profit corporation incorporated in exempt from federal_income_tax under sec_501 classified as a supporting_organization pursuant to section and is fis d2 -3- a assistance to c its purposes are to provide general support and b bd and e including administrative support the proposed corporate structure the proposed consolidated network of corporations would be implemented by establishing the representatives of the churches currently the members of c as the members of f and establishing ef as the sole member of each of c in its capacity as the sole member f will be entitled to elect the directors of each of c organizational documents of those corporations to operate as perpetuating board_of directors b and e and to approve any amendments to the a non-membership corporation with a self- d would continue and e b in addition to the changes in the membership structure b e and d first all directors of f certain corporate governance linkages would be created between e and each of c and one director of d will be nominated by a network nominating committee which will be constituted as network nominating committee will be composed of five members including one member of the boards of directors of each of f second the boards of directors of c and members respectively will each include the president of f who will serve as an ex-officio director with voting rights e will each include three other members of the boards of directors of f other member of the board_of directors of f b and e and one representative of the churches the board_of directors of d will include one in addition the boards of directors of a committee of f e and d which will consist of b and the c band e c b these changes in membership structure and corporate governance will be implemented by having each of the corporations involved amend its organizational documents as necessary it is possible that funds assets services and or personnel may be transferred by and among the various component entities of the consolidated system b gratuitous transfers between tax-exempt entities loans sales and or leases by means of and f d e c it is anticipated that the proposed consolidation will f will benefit the corporations involved in several ways provide a unified vision for the growth of the affiliate corporations and the network planning for the network and operations of the affiliates to ensure that their operations are consistent with their corporate purposes and the mission of the network will reduce the functional overlap among the affiliates and maximize the utilization of resources available to the network f will also undertake the administrative activities currently will coordinate strategic review and monitor the is anticipated that the oversight and guidance of f it a297 engaged in by each of the affiliated corporations individually thereby creating economies of scale for the network eliminating administrative redundancy increasing overall efficiency of the network and permitting each of the affiliates to dedicate its efforts to its charitable mission innovation and diversification in response to changing needs within the community by facilitating the ability of the network and the affiliates to enter into collaborative enterprises with outside entities by negotiating and or contracting with such entities on behalf of the affiliates the ultimate objectives of the proposed consolidation are to improve the quality and expand the scope of the care and services provided to the elderly and chronically ill through member corporations of the network while reducing the cost of such care and services finally f will promote the proposed consolidation has been approved by the board_of their approval was given subject_to and conditioned upon directors of each of c b obtaining favorable rulings on the rulings requested from the internal_revenue_service and by the members of c and e and f b you state that subsequent to the proposed consolidation the exempt purposes and activities of c unchanged b e d and f will remain sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes section sec_501 of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable scientific or educational_purposes provided no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual sec_1 c -1 a of the income_tax regulations provides that for an organization to be exempt as one described in sec_501 it must be both organized and operated exclusively for one or more exempt purposes sec_1 c -1 d i b purpose includes a charitable purpose of the regulations an exempt of the code under sec_1 c -1 d the term charitable is used in sec_501 its generally accepted legal sense long been recognized as second of trusts sec_368 fratcher the law of trusts sec_368 rev a charitable purpose rul b see restatement 4a scott and 4th ed of the regulations provides that of the code in the promotion of health ha sec_22dollar_figure _s- revrul_69_545 1969_2_cb_117 established a community benefit standard as the basis for the federal_income_tax exemption of a hospital hospital satisfies the community benefit standard if the health of community as a whole and it does not unduly benefit private individuals in achieving that objective a class of persons broad enough to benefit the this revenue_ruling held that a it promotes sec_1 c -1 c of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if activities which accomplish one or more of such exempt purposes specified in sec_501 not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in of the code an organization will sec_509 of the code provides that all organizations described in sec_501 those described in sec_509 are private_foundations except for or sec_509 of the code excludes from the term private_foundation an organization described in sec_170 b a other than in clauses vii and viii sec_170 b a iii of the code describes an organization the principal purpose or functions of which are the providing of medical or hospital care or medical education or medical_research sec_170 a vi of the code describes in part an organization created in the united_states organized and operated exclusively for religious charitable scientific or educational_purposes and which normally receives a substantial part of its support exclusive of income received in the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 from a governmental_unit referred to in subsection c from the general_public or from direct or indirect_contributions sec_509 of the code excludes from the definition i gifts grants contributions or of private_foundation an organization which a normally receives more than one-third of its support in each taxable_year from any combination of membership fees and of merchandise performance of services or furnishing of facilities in an activity which is not an unrelated_trade_or_business within the meaning of sec_513 receives not more than one-third of its support in each taxable_year from the sum of excess if any income over the amount of the tax imposed by sec_511 of the amount of unrelated business taxable ii gross_receipts from admissions sales i gross_investment_income and b normally ii and the sec_509 of the code excludes from the definition or to carry out the purposes of one or more or of private_foundation an organization which a and operated exclusively for the benefit of functions of specified organizations described in sec_509 a connection with one or more organizations described in paragraph is not controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more organizations described in paragraph is operated supervised or controlled by or in to perform the is organized and c b or or sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it such business activity less the deductions directly attributable to sec_512 of the code excludes from unrelated_business_taxable_income all gains and losses from the sale exchange or other_disposition of property other than stock_in_trade or other_property which would be property includable in inventory if on hand at the end of the year held primarily_for_sale_to_customers in the ordinary course of the organization’s trade_or_business property and sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the purpose or function constituting the basis for its exemption sec_513 of the code provides that the term unrelated_trade_or_business does not include any trade_or_business which is carried on described in sec_501 such as a hospital by the organization primarily for the convenience of its patients in the case of an organization sec_1_513-1 of the regulations defines unrelated and to the extent that business taxable_income to include the gross_income of an exempt_organization if trade_or_business carried on by the organization and or business is not substantially related other than through the production of funds exempt functions to the organization's performance of its such trade_or_business is regularly the conduct of such trade is income froma it sec_1_513-1 of the regulations states that a trade_or_business is related to exempt purposes only where the conduct of the business activity has a causal relationship to the achievement of an exempt_purpose and is substantially related for purposes of sec_513 only if the causal relationship is substantial one from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes a trade_or_business for the conduct of thus a sec_514 of the code provides for the taxation under sec_512 of income from debt-financed_property b a i however provides that the definition of debt- financed property does not include any property substantially_all the use of which is substantially related to the exercise or performance by such organization of its charitable purposes constituting the basis for its exemption under sec_501 section your proposed changes are primarily in membership structure the exempt purposes and activities of and corporate governance b d e and f will remain the same your proposed change_of having the representatives of b and e having a network nominating churches as members of f rather than as members of c having f as the sole member of c committee as described and f’s new role and responsibilities within the reorganization plus the continuation of each of the organizations’ activities in furtherance of their charitable purposes will not adversely affect their tax exempt status under sec_501 private_foundations under sec_509 b a as applicable of the code and their classification as not and a vi a and b and a any proposed transfers of funds and or assets will be one time transfers and therefore will not possess the characteristics of a trade_or_business regularly carried on the sharing of services facilities and or personnel whether or not a fee is charged will be substantially related to the exercise or performance of the exempt purposes of b d f and will therefore not constitute unrelated_trade_or_business activities subject_to tax supplying a related charitable_organization with a service or facility necessary for the performance of exempt functions under sec_501 code each corporation will be merely and in the furtherance of of the e and c based on all the facts and circumstances described above and in the file we rule as follows d2 the creation of the proposed consolidated system will not result in the revocation or otherwise adversely affect the continuing tax-exempt status of c c of the code e or f under section b d the proposed consolidated system will not adversely b affect the continued non-private foundation status of c or f under sec_509 of the code d e any transfers or sharing of funds assets services and or personnel by and among c jeopardize the c assets services and or personnel continued tax-exempt status under section of the code of the organization providing such funds b d e and f will not any payments for or in connection with such transfers or sharing of funds assets services and or personnel by and among cc income under sec_511 through of the code e and f will not generate unrelated business taxable b d these rulings are based on the understanding that there will be no material changes to the facts upon which they are based the rulings in this letter only apply the specifically indicated sections of the code and regulations to the facts that you have represented applicability of any other sections of the code and regulations to your case in this letter we do not rule on the this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it we are informing your key district_director of this action because this letter could help resolve any future questions about your income_tax responsibility please keep a copy of this ruling in your permanent records sincerely marvin frieflander marvin friedlander chief exempt_organizations technical branch o d
